Citation Nr: 0913755	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-31 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously disallowed claim of entitlement to 
service connection for diabetes mellitus, to include as due 
to herbicide (Agent Orange) exposure, and if so, whether 
service connection is warranted for the claimed disability.

2.  Entitlement to an additional allowance for M.M.B. as a 
dependent mother.

(The issue of whether an overpayment of VA educational 
assistance benefits in the amount of $24,529.40 was properly 
created was the subject of a separate Board remand in August 
2008.)


                                                      
REPRESENTATION

Appellant represented by:  Donald C. Hill, Attorney at Law
 

ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and August 2005 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Manila, the Republic of the 
Philippines.

The issues of entitlement to service connection for diabetes 
mellitus and entitlement to an additional allowance for 
M.M.B. as a dependent mother are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2002 rating decision denied the Veteran's claim 
of entitlement to service connection for diabetes mellitus.  
The Veteran was notified of his appellate rights; he 
submitted a timely notice of disagreement, but did submit a 
substantive appeal following issuance of a March 2003 
statement of the case.

2.  Evidence received since the August 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the Veteran's previously disallowed claim.


CONCLUSIONS OF LAW

1.  The previously disallowed claim of entitlement to service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1003 (2008).

2.  Evidence received since the August 2002 rating decision 
in connection with Veteran's claim of entitlement to service 
connection for diabetes mellitus is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

The Board notes that a lengthy discussion of whether there 
has been sufficient compliance with the VCAA is unnecessary 
as the Board is granting the Veteran's request to reopen his 
previously disallowed claim.  Therefore, any notice errors 
identified by the Board would be nonprejudicial to the 
Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (once an error is identified as to any of the four 
notice elements the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant).  Similarly, 
the Board finds no indication that any further development is 
needed for it to consider whether to reopen the Veteran's 
claim for service connection for diabetes mellitus.  

Analysis

Generally, an unappealed RO denial is final.  However, a 
veteran may request that VA reopen his claim upon the receipt 
of 'new and material' evidence.  38 U.S.C.A. § 5108 (West 
2002).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  Id.  See 
also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2008), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

The Veteran was previously denied entitlement to service 
connection for diabetes mellitus by an RO rating decision 
dated in August 2002.  The basis for the denial was the lack 
of competent evidence that the Veteran had been diagnosed 
with diabetes mellitus that was related to military service.  
The evidence of record at the time of the August 2002 denial 
consisted of the Veteran's service treatment records, VA lab 
results dated in July and August 2002, Mt. Carmel Medical 
Clinic treatment records, and a June 2002 VA examination 
report.  The Veteran's service treatment records showed that 
he had been diagnosed with a "slightly elevate fasting 
glucose" in May 1996; however, there was no competent 
evidence of a diagnosis of diabetes mellitus during or after 
his military service. 

The Veteran submitted a timely notice of disagreement as to 
the August 2002 denial.  A statement of the case was sent to 
the Veteran in March 2003, but he did not submit a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).  As such, the 
August 2002 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

In June 2004, the Veteran submitted correspondence indicating 
a desire to reopen his previously disallowed claim of 
entitlement to service connection for diabetes mellitus.  A 
July 2005 RO rating decision denied the Veteran's application 
to reopen due to lack of new and material evidence.  The 
Veteran was notified of his appellate rights and perfected an 
appeal of this issue.  New evidence received since the August 
2002 rating decision includes more statements from the 
Veteran, VA treatment records from the North Chicago VA 
Medical Center (MC) dated from February 2000 to April 2002, 
VA treatment records from the Manila Outpatient Clinic dated 
from October 2002 to September 2006, a copy of the Veteran's 
Agent Orange Registry Examination (received in September 
2005), and a January 2006 VA examination report.  

Pertinent to the Veteran's request to reopen his previously 
disallowed claim are VA treatment records which show that he 
has been diagnosed with type II diabetes mellitus.  See, 
e.g., VA Outpatient Treatment Record dated June 3, 2004.  See 
also January 2006 VA Examination Report.  Moreover, the 
Veteran's treatment records show that he was informed that he 
might have diabetes prior to or shortly after his separation 
from active duty service.  See VA Podiatry Clinic Record 
dated January 24, 2000 (the Veteran reported that he was told 
he might have diabetes approximately one year ago; has 
possible noninsulin-dependent diabetes mellitus per his 
physician); see also VA Podiatry Clinic Record dated July 4, 
2000.  

The competent evidence demonstrating that the Veteran has a 
current diagnosis of type II diabetes mellitus clearly 
relates to the reason for the prior denial.  Thus, it is 
material to the Veteran's request to reopen his previously 
disallowed claim.  The latter evidence showing a diagnosis of 
possible noninsulin-dependent diabetes mellitus within one 
year of service separation is also relevant to the Veteran's 
claim in light of the fact that certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
Board is therefore of the opinion that the newly submitted 
evidence, at the very least, raises the possibility that the 
Veteran's diabetes mellitus may have manifested to a 
compensable degree during the presumptive period.  Under such 
circumstances, the Board finds the newly submitted evidence 
to be both new and material.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The Veteran's claim for entitlement 
to service connection for diabetes mellitus should therefore 
be reopened for full review.  38 C.F.R. § 3.156(a).



	(CONTINUED ON NEXT PAGE)

ORDER

The issue of entitlement to service connection for diabetes 
mellitus is reopened, and to that extent, the claim is 
granted.


REMAND

The Veteran asserts that he is entitled to service connection 
for diabetes mellitus as such disability has its origins in 
service.  Specifically, the Veteran has submitted lay 
statements that he was diagnosed with high glucose levels 
during service and that such evidence is indicative of 
diabetes mellitus.  See, e.g., VA Form 21-4138 and 
Attachments received September 20, 2002.  Alternatively, the 
Veteran contends that he should be awarded service connection 
on a presumptive basis as he was exposed to Agent Orange 
during service.  See VA Form 21-4138 received June 3, 2004.  

As discussed above, the Veteran's service treatment records 
show that he was diagnosed with "slightly elevate fasting 
glucose" in May 1996 while on active duty.  The Veteran's 
remaining service treatment records, however, are negative 
for any further diagnoses, including his January 1999 
separation examination report.  Post-service, the first 
mention of diabetes is a January 2000 VA podiatry clinic note 
which states that the Veteran has been diagnosed with 
possible noninsulin-dependent diabetes mellitus per another 
VA physician.  The first competent evidence of a diagnosis of 
diabetes mellitus is a June 2004 VA outpatient treatment 
record; the Veteran was prescribed metformin.  See VA 
Outpatient Treatment Record dated June 3, 2004.  

Initially, the Board notes that the Veteran indicated on his 
substantive appeal that he was seen at the North Chicago VAMC 
post-retirement for high glucose levels, but that the 
physician declined to prescribe any medications.  A few years 
later, in the Philippines, he was diagnosed with diabetes 
mellitus and placed on medication.  The Veteran has not 
provided any specific dates as to when he received treatment 
at the North Chicago VAMC and Manila Outpatient Clinic.  
However, following a careful review of the record, the Board 
concludes that not all of the Veteran's VA treatment records 
are associated with the claims file.  For example, the 
January 2000 VA podiatry clinic note discussed above mentions 
a possible diagnosis by another VA physician; the claims file 
does not contain any VA treatment records prior to January 
2000.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In light of the above discussion, the Board finds 
that a remand is necessary to ensure that all of the 
Veteran's VA treatment records are associated with the claims 
file prior to making its determination.  As such, the agency 
of original jurisdiction (AOJ) should undertake efforts to 
acquire outstanding treatment records from the North Chicago 
VAMC and the Manila Outpatient Clinic for the period from 
March 1999 through the present.  A reasonable effort should 
be made to obtain such records.  38 U.S.C.A. § 5103A(b).

As noted above, the Veteran's current VA treatment records 
reflect that he was told that he may have diabetes mellitus 
within the one-year presumptive period for chronic diseases 
pursuant to 38 C.F.R. § 3.307(a)(3).  See also 38 C.F.R. 
§ 3.309(a).  Additionally, there is evidence that the Veteran 
had elevated glucose readings during and after service.  See 
Chemical Panel Reports dated July 8, 1987 (glucose reading of 
111), September 14, 1993 (116), May 3, 1996 (112), August 20, 
1997 (116); VA Glucose Results dated February 7, 2000 (117), 
August 3, 2000 (114), January 31, 2001 (115).  

The Veteran himself asserts that evidence of elevated glucose 
during service is indicative of a diagnosis of diabetes 
mellitus.  However, as a lay person, he is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, the Board finds that the present 
medical evidence of record is not entirely clear as to the 
onset of the Veteran's diabetes mellitus.  Therefore, with 
consideration of the medical evidence of elevated glucose 
during service and a diagnosis of possible diabetes mellitus 
within the presumptive period, the Board concludes that a 
remand is necessary to obtain additional medical evidence.  
See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79, 81( 2006); 38 C.F.R. § 3.159(c)(4).  More 
specifically, a medical opinion is needed as to whether the 
Veteran's diabetes mellitus had its onset during the 
Veteran's active duty service or whether it manifested to a 
compensable degree within one year of service separation.

Finally, the Veteran asserts that if service connection is 
not warranted on a direct or presumptive basis pursuant to 
38 C.F.R. § 3.303 and 3.307(a)(3), then he should be granted 
service connection for diabetes mellitus as due to herbicide 
exposure.  In this regard, the Veteran asserts that he was 
exposed to Agent Orange during service.  

Although the Veteran has not provided specific details as to 
how he was exposed to an herbicide agent during service, the 
Board observes that the Veteran's service treatment records 
reflect that he served aboard the U.S.S. Midway during the 
Vietnam Era.  This aircraft carrier served in the coastal 
waters of Vietnam; however, there is no affirmative evidence 
of record that the Veteran left the ship and stepped foot 
within Vietnam's land borders during the course of his duty 
on the ship.  As such, exposure to Agent Orange cannot be 
presumed, and service connection should not be awarded on a 
presumptive basis.  38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
3.313(a) (2008).  See also Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (upheld VA's requirement that a claimant must have 
been present within the land borders of Vietnam at some point 
in the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  

Nevertheless, the Board is already remanding this appeal for 
the reasons discussed above.  As such, it finds that the 
Veteran should be afforded another opportunity to explain, in 
detail, his exposure to Agent Orange during service.  Any 
subsequent development or verification should be completed 
prior to this appeal being recertified to the Board.  In 
addition to contacting the Veteran, the Board is of the 
opinion that the Veteran's service personnel records should 
be obtained because such records may contain evidence that 
the Veteran served within Vietnam's land borders during the 
applicable period (e.g., temporary duty orders showing land 
service).  

As a final note, the Board previously remanded the issue of 
entitlement to an additional allowance for M.M.B. as a 
dependent in an August 2008 decision.  It appears that this 
remand is still pending, and the Board refers the AOJ to this 
remand for instructions regarding additional development as 
to this pending appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide details as to his claimed in-
service Agent Orange exposure.  Inform him 
that he should provide VA with enough 
information regarding the circumstances 
and dates of such exposure, including the 
dates of military service within the land 
borders of Vietnam service, such that VA 
might verify this service.  

2.  Obtain any VA treatment records from 
the North Chicago VAMC and the Manila 
Outpatient Clinic for the period from 
March 1999 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  Obtain the Veteran's basic and 
extended service personnel records.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  Using any information obtained from 
the Veteran and/or his service personnel 
records, make appropriate attempts to 
verify any in-service herbicide exposure.  

5.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any diabetes 
mellitus.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any current diabetes 
mellitus and then provide an opinion as to 
whether the Veteran's diabetes mellitus is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, to include whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
diabetes mellitus manifested during his 
active duty service or to a compensable 
degree within one year of service 
separation.  A detailed rationale should 
be provided for all opinions.  If it 
cannot be determined whether the Veteran's 
diabetes mellitus was incurred during 
service, within one year of service 
separation, or is otherwise related to 
service, on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

6.  The AOJ is directed to the Board's 
August 2008 remand as to the issue of 
entitlement to an additional allowance for 
M.M.B. as a dependent, for instructions 
regarding additional development as to 
this pending appeal.

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


